Citation Nr: 1541523	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, claimed as personality disorder, mood disorder with psychosis, major depressive disorder, intermittent explosive disorder, anxiety disorder, and opposition defiant disorder (also claimed as mental health condition, depression, anxiety, blackouts, sleep disorder, and anger).

7.  Entitlement to service connection for substance abuse, claimed as secondary to mental health disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2008 to June 2009, with a period of active duty for training from July 2006 to October 2006 and additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the claims now on appeal in this case.  The Veteran testified before the undersigned at a Board videoconference hearing in May 2015; a transcript of this hearing is of record.

The issues of entitlement to service connection for a bilateral foot disability, for a thoracolumbar spine disability, for an acquired psychiatric disorder (other than PTSD), and for substance abuse are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have (or to have had at any time during the pendency of his claim) a right knee disability.

2.  The Veteran is not shown to have (or to have had at any time during the pendency of his claim) a left knee disability.

3.  PTSD is not shown in service, and the most probative evidence indicates that the Veteran has not had a confirmed diagnosis of PTSD based on credibly reported symptoms following service or at any time during the pendency of this claim.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection for PTSD and for right and left knee disabilities, prior to their initial adjudication.  A November 2013 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of how VA determines disability rating and effective date assignments.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the May 2015 hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims; discussion addressed the submission of additional evidence, including in particular discussion of submission of medical opinion evidence (with a new pertinent medical opinion later submitted in July 2015).  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.

The Board notes that the claims-file contains some suggestion of Department of Defense (DoD) records that do not appear to be available for review in the claims-file at this time.  Specifically, an August 2013 VA neuropsychological evaluation report amongst the Veteran's VA treatment records (the longer version of the report) discusses review of "DoD records" that documented that the Veteran "underwent a command directed psychological evaluation for consideration of being chaptered out of the Army while in Iraq....  [P]reliminary impressions were that there was 'no evidence of any major psychiatric illness,'" but that the Veteran "comp[l]eted the MMPI and PAI, for which preliminary findings suggested 'dishonesty.'"  The discussed DoD records do not appear to be available for review in the claims-file at this time, and the remand section of this decision includes a directive to obtain them.

However, the Board finds that the outstanding service records are not necessary for completion of final appellate review of the service connection issues resolved by the Board with a final decision at this time as the basis of the Board's denial is that there has been no valid medical diagnosis of the claimed disabilities (PTSD and knee disabilities) during the pendency of these claims.  The outstanding service records from prior to the period on appeal are not pertinent to such determinations.  There is no suggestion or reason to believe that the referenced service records would be pertinent to the determination of whether the Veteran has a diagnosed knee disability.  There is also no suggestion or reason to believe that the outstanding service records may contain any information that would support finding that the Veteran has a valid verified PTSD diagnosis during the pendency of this claim; the only description of the outstanding records indicates that they show "no evidence of any major psychiatric illness" and that the Veteran "comp[l]eted the MMPI and PAI, for which preliminary findings suggested 'dishonesty.'"  As discussed below, the evidence of record shows that the Veteran has undergone such testing (featuring the MMPI) on three occasions during the pendency of this claim and on each occasion the results indicated his psychiatric symptom reports were exaggerated and invalid; any service records noted to show a similar instance of invalid symptom reporting prior to the period on appeal are not indicated to be pertinent to the Board's essential conclusion that there has been no diagnosis of PTSD based upon a valid symptom report during the pendency of the claim on appeal.

The RO arranged for VA examinations on the PTSD claim in September 2012 and November 2013, and a VA examination on the knee claims in July 2014.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).

The Board also notes that some of the Veteran's VA medical records are not currently available for review in the claims file.  As discussed in the remand section, below, these VA medical records shall be obtained prior to final appellate review of several issues on appeal.  The Board finds that the outstanding VA medical records are not indicated to be pertinent to the final decisions issued by the Board at this time.  A clear and thorough July 2014 VA examination report indicates that the Veteran does not have and has never had a chronic knee disability, no competent evidence contradicts this conclusion and there is no suggestion that the outstanding VA medical records are pertinent to the knee issue.  With regard to the PTSD issue, the basis of the decision issued at this time is a finding that the Veteran does not have a diagnosis of PTSD based upon a valid symptom report, and the only suggestion that any outstanding VA medical record pertains to this analysis is a September 2012 VA examination report that cites a note from a Dr. McCarthy suspecting that the Veteran was "malingering" in a September 2012 VA medical record; notably, the same notation of possible malingering is presented in Dr. McCarthy's records available for review, and there is no indication that the outstanding VA records otherwise present information more supportive of the Veteran's claim than the set of VA records (including more recent VA records) available for review.  The Board notes that the VA examiners providing opinions on this matter appear to have had access to the complete set of the Veteran's VA medical records.

The Board finds that the evidence of record, including VA examination reports and substantial VA medical records, is adequate for the determination in this case that the Veteran's symptom reports are psychiatrically invalid and that there is accordingly no valid PTSD diagnosis based on these invalid symptom reports; there is no indication that any outstanding evidence exists that would impact the determination in this case.  (With regard to the other psychiatric service connection claims, appellate review may not proceed without further development and those issues are addressed in the remand section, below.)

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claims, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal Criteria, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability the evidence must show: (1) the existence of a present disability for which service connection is sought; (2) the incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Some chronic diseases (to include arthritis and psychoses) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time postservice (one year for arthritis and psychoses).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

When the requirements for a chronic disease shown in service (or within the presumptive period under 38 C.F.R. § 3.307) are met, then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Walker v. Shinseki, 708 F. 3d 1331, 1335 (2013).  If evidence of a chronic condition is noted during service or during the presumptive period, but chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation of the chronic disease.  The regulations provide that when the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc. [or other chronic disease such as arthritis or psychoses]), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The diseases listed in § 3.309(a) will be accepted as chronic, even though diagnosed as acute because of insidious inception and chronic development, except: (1) Where they result from intercurrent causes, for example, cerebral hemorrhage due to injury, or active nephritis or acute endocarditis due to intercurrent infection (with or without identification of the pathogenic micro-organism); or (2) where a disease is the result of drug ingestion or a complication of some other condition not related to service.  Thus, leukemia [for example, or other chronic diseases such as arthritis] will be accepted as a chronic disease whether diagnosed as acute or chronic.  38 C.F.R. § 3.307(b).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not make its own independent medical determinations; the Board must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as VA's electronic data storage system, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to specified diagnostic criteria (currently the DSM-5); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board notes that VA is now required to apply concepts and principles set forth in DSM-5, although the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it at the time of the change.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  The Board has considered whether the change from DSM-IV to DSM-5 principles might require additional development in this case.  The Board has determined that no additional development is warranted with regard to the PTSD issue being addressed here.  The basis of the Board's denial of service connection for PTSD at this time is a finding that the Veteran does not have a valid psychiatric diagnosis of PTSD, as discussed in greater detail below.  The lack of a valid PTSD diagnosis in this case is based upon repeated findings in competent psychiatric evidence that the Veteran's own reports of his psychiatric symptoms are inconsistent, exaggerated, and invalid such that a diagnosis of PTSD cannot be properly confirmed by the mental health professionals addressing this information.  As the Veteran's reports of psychiatric symptoms are not credible, the Board finds that no diagnosis of PTSD premised upon the Veteran's non-credible reports of psychiatric symptoms can be considered a valid confirmed diagnosis.  The Board finds no evidence or contention in this case indicating that the Veteran has been otherwise diagnosed with PTSD that has been psychiatrically confirmed independent of (without reliance upon) his non-credible symptom reports, nor any indication that any change between the DSM-IV and DSM-5 criteria would permit a diagnosis of PTSD to be confirmed under these circumstances when the Veteran's reported psychiatric symptoms are not credible.

The Veteran essentially alleges that he has PTSD (and/or other psychiatric disorders, addressed in a separate issue in this appeal) as the result of various stressors he describes experiencing during his active duty military service, including overseas deployment to a combat zone.  Service connection for PTSD cannot be awarded without a valid diagnosis of PTSD.  Notably, because the basis of this decision is a finding that the Veteran does not have a valid diagnosis of PTSD during the pendency of the claim on appeal, there is no need for close examination of the Veteran's claimed in-service stressors at this time.  Regardless of the occurrence of any alleged in-service stressor events, service connection for PTSD cannot be awarded when there is no valid diagnosis of PTSD shown during the pendency of the appeal.  Accordingly, the Board shall not further discuss the evaluation of claimed PTSD stressor events in this decision, and shall focus upon the analysis of whether the Veteran has a valid diagnosis of PTSD during the pendency of the claim.

In this case, a close review of the record reveals that there is conflicting evidence on the question of whether the Veteran has a diagnosis of PTSD.

The record includes both medical evidence that tends to support the Veteran's claim and medical evidence that is against his claim.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The  probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the rationale for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

Upon review of the pertinent evidence of record, the Board finds that the most probative evidence addressing the question indicates that the Veteran does not have a valid diagnosis of PTSD in this case.  The preponderance of the probative evidence indicates that the Veteran does not now have a valid PTSD diagnosis, and is not shown to have had a valid PTSD diagnosis at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  As the most probative evidence indicates that the Veteran does not have a valid diagnosis of PTSD (and a valid diagnosis of PTSD has not been shown during the pendency of the claim, there is no valid claim for service connection of PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the evidence concerning the question of whether the Veteran has a valid diagnosis of PTSD features (1) the Veteran's VA treatment records, (2) submissions of a VA psychiatrist indicating that the Veteran is diagnosed with PTSD, and (3) multiple VA psychiatric examination reports prepared for the purposes of this compensation claim indicating that the Veteran does not have a valid diagnosis of PTSD because MMPI-2 (Minnesota Multiphasic Personality Inventory) testing has repeatedly indicated that the Veteran's psychiatric symptom reports are non-credible and unreliable for diagnostic purposes.  The Board finds that the negative evidence is probative and explains a persuasive rationale for the competent psychiatric conclusion that the Veteran's repeated MMPI-2 testing results indicate that his own reporting of his psychiatric symptomatology is exaggerated and unreliable.

The Board's finds that the Veteran's own psychiatric symptom reporting is exaggerated and unreliable (non-credible) for the psychiatric diagnostic purposes; it follows, then, that the probative weight of the evidence relying upon such reports of psychiatric symptoms is of diminished probative value.  Because the evidence supporting a finding of a valid PTSD diagnosis is dependent upon acceptance of the Veteran's own report of psychiatric symptomatology, it is of diminished probative value; the remaining probative evidence is the evidence indicating that no PTSD diagnosis has been validly established.  As the Veteran has already been afforded two VA examinations in connection with this appeal and has undergone the pertinent MMPI-2 testing on at least three occasions, the evidentiary record is currently adequately developed and does not demonstrate a valid diagnosis of PTSD for which service connection may be awarded.

The Veteran's VA medical records contain a number of mental health treatment entries, with varying references to multiple diagnoses including PTSD, and with discussions of possible malingering and exaggeration of symptoms; some of these include reference to application of diagnostic criteria (such as DSM-IV), and some of these diagnostic lists appear to be repetitions of prior running assessments without a renewed evaluation.  A July 2012 VA social worker report includes a diagnosis of PTSD referencing the DSM-IV criteria, finding that several of the criteria are satisfied by the symptoms reported by the Veteran; the report does not reflect that any MMPI-2 testing was considered or that any information pertinently contradicts the psychiatric findings referencing MMPI-2 testing indicating that the Veteran's symptom reports are invalid.  An August 2013 VA neuropsychological evaluation report indicates that the examining doctor found that "impaired performances cannot be reliably interpreted" because "objective personality testing (MMPI-2) was also invalid as [the Veteran] produced a non-credible profile consistent with individuals who exaggerate or over-endorse their level of psychiatric and cognitive impairment."  This report further explains that "[h]e endorsed items that are rarely endorsed, even by individuals with genuine severe psychopathology."  Moreover, the report states that "MMPI-2 data ... does suggest that he may exaggerate his level of cognitive (and psychiatric) symptoms on self-report....  MMPI-2 data do indicate that exaggeration or over-reporting of psychiatric symptoms must be considered; his self-report of symptoms is likely non-credible" (emphasis added).  A longer version of the August 2013 report also discusses that "[a]ccording to DoD records," the Veteran "underwent a command directed psychological evaluation for consideration of being chaptered out of the Army while in Iraq....  [P]reliminary impressions were that there was 'no evidence of any major psychiatric illness,'" but that the Veteran "comp[l]eted the MMPI and PAI, for which preliminary findings suggested 'dishonesty.'"  (The Board observes that a May 2009 STR includes a Clinical Social Work Counseling note that assessed "adjustment disorder with disturbance of emotions and conduct," and the authoring mental health professional commented that "I gained a sense [the Veteran] was not being honest" during the consultation.)

VA treatment records from prior to and following the August 2013 report include PTSD with panic symptoms on a running list of the Veteran's various ongoing psychiatric diagnoses for treatment purposes.  Reports prior to and following August 2013 also refer to the "[h]istory of concerns for malingering (psychiatric)."  None of the presentations of the PTSD diagnosis indicate that such diagnosis was made on a basis independent of the Veteran's invalid symptom reports nor do any of the presentations of the PTSD diagnosis indicate new or revisited findings that would counter the finding that the Veteran's own symptom reports are invalid.

A September 2012 VA psychiatric examination report, prepared by a VA psychologist for the purposes of the service connection claim on appeal, indicates unequivocally that the Veteran does not "have a diagnosis of PTSD that conforms to DSM-IV criteria based on today's evaluation" (by answering "no" to the question on this point).  The September 2012 VA examiner found that the "Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria," and that, rather, the Veteran's correct psychiatric diagnosis was "Personality Disorder NOS."  The VA examiner expressed being unable to make a more specific diagnosis "due to veteran's inconsistent report."  The September  2012 VA examiner explained that the Veteran's "mental status was essentially within normal limits" and provided details to this effect.  With regard to test results, the September 2012 VA examiner noted "MMPI-2: Validity: Invalid due to the likely deliberate endorsement of an extreme number of psychopathological items" (emphasis added).  The VA examiner found that the Veteran provided a "[n]on-credible report" and noted that the "Veteran gives inconsistent reports to various health professionals in CPRS re: substantive issues such as the number, ages, and gender of his children, his ETOH use pattern, his work history and his legal and mental health histories."  Furthermore, the VA examiner notes that "Dr. Susan McCarthy's note of 09/13/12 indicates r/o malingering.  The present exam suggests this Dx option should be seriously considered."  (The Board observes that its own review of Dr. McCarthy's entries in the VA medical records available for review do indicate "r/o malingering" among numerous references to malingering throughout the treatment reports.)
 
The Veteran underwent another VA psychiatric examination from another VA psychologist in connection with this appeal in November 2013.  This VA examination report agrees with the findings of the September 2012 VA psychiatric examination report in concluding that the Veteran does not "have a diagnosis of PTSD that conforms to the DSM-IV criteria" because the "Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria."  The November 2013 VA examination report indicates that the Veteran's correct psychiatric diagnosis is "malingering."  The November 2013 VA examiner commented that review of the Veteran's medical records revealed that he "has a history, post-military, of engaging in highly variable self-report of a wide variety of symptoms."  The VA examiner discussed that "[s]ince he began having clinical contact with mental health at the Minneapolis VAHCS in 2009, the veteran has reported symptoms consistent with mood, anxiety, personological, substance use, and psychotic disorders."  Furthermore, "[s]ince his contacts in 2012 he has been suspected of malingering due to his highly variable and often seemingly exaggerated self-report" (emphasis added).  Significantly, the November 2013 VA examiner explained the following regarding the Veteran's history of MMPI-2 testing:

Reviewing his record, he has completed testing on the MMPI-2 on three separate occasions - once for an initial C&P Examination for PTSD, again for a neuropsychological assessment, and finally again for the present C&P Examination.  On each of these occasions, the veteran's test results were entirely invalid and impossible to interpret due to over-reporting symptoms in a very specific manner.  That is, he engaged in consistently endorsing an extremely higher-than average number of items related to symptoms and distress than are endorsed even by individuals with significant and persistently debilitating psychopathology (i.e., psychiatric inpatients.)  Given this finding on so repeated a basis, it appears that over-reporting (twice in the context of trying to receive disability compensation, secondary gain) is the one commonality of his assessments.  Given this evidence, no other diagnoses can be rendered without resort to speculation.  [Emphasis added.]

In the section on "Test Results," the November 2013 VA examination report again explains that the Veteran's MMPI-2 "validity indices" were "invalid and impossible to interpret."  Furthermore, regarding the Mississippi Scale, the VA examiner explained: "a similar tendency of over-report is suspected.  Indeed, the veteran's score was significantly higher than the average score of combat veterans of the Vietnam War who were diagnosed with PTSD.  This result is unlikely to be valid" (emphasis added).  In the section of "Reliability and credibility of self-report," the VA examination report explains that "this veteran's self-report is overall considered to be unreliable and non-credible" (emphasis added), citing "the review of available records, presentation during the clinical interview, descriptions provided during the administration of the CAPS-DX, and the findings from the MMPI-2, and administrations of previous tests (suggesting a pattern of behavior)...."

In June 2014, Dr. Rundell (a VA psychiatrist) submitted a completed Disability Benefits Questionnaire form in support of the Veteran's claim.  Dr. Rundell asserted that the Veteran is currently diagnosed with PTSD, major depressive disorder, and borderline personality disorder.  Dr. Rundell indicated that he had reviewed "all mental health records in VA CPRS health records."  Dr. Rundell lists a number of the Veteran's own complaints of symptoms in connection with the PTSD diagnosis ("nightmares, recollections, dissociation, easy startle, avoidance, low mood, anhedonia, poor concentration, depression, suicidal ideation, low appetite").  Dr. Rundell furthermore checked off items in the "PTSD Diagnostic Criteria" section of the form on the basis of the Veteran's own reported history and symptoms including all of the various symptoms indicated to satisfy the criteria of (1) persistently re-experiencing stressors, (2) avoiding stimuli, (3) and increased arousal of significant duration.

In October 2014, Dr. Rundell submitted an additional statement for "diagnostic clarification."  This statement asserts that "I have been his psychiatrist for some time and have done a comprehensive examination and followup.  His PTSD is severe, and it is at least as likely as not directly and specifically related to combat experiences in the US military."

Review of the medical evidence in this case (as well as the inherent nature of psychiatric diagnoses in general) indicates that a diagnosis of PTSD for this Veteran must rely significantly upon reference to the Veteran's psychiatric symptoms as he experiences and reports them to mental health professionals.  If a diagnosis of PTSD is based upon invalid symptom information, then the validity of the PTSD diagnosis is undermined.  Two different qualified and competent VA examiners have explained that the Veteran's symptom reports not only appear to be inconsistent and exaggerated, but that on all three occasions (during the period pertinent to this claim) upon which he has been administered the MMPI-2 test the results have indicated that his symptom reports are extraordinary and non-credible to the extent of being considered by the qualified mental health professionals as invalid.  The Veteran does not dispute the fact (documented in his VA medical records and the VA examination reports) that he has been administered the three referenced MMPI-2 tests, and each mental health professional commenting upon the test results agrees that they indicate that the Veteran's symptom reports are invalid.

The Veteran has attempted to counter the negative evidence with his own assertion that he has PTSD (a medical/psychiatric diagnosis he is not competent to establish) and to submit the statements of a VA psychiatrist that (1) does not address the pertinent MMPI-2 testing, (2) does not indicate that another MMPI-2 or similar test administration has produced results contrary to the above-discussed MMPI-2 testing, and (3) does not otherwise discuss the concern regarding the validity of the Veteran's own report of his psychiatric symptoms.

A diagnosis of PTSD requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  In Jandreau, the Federal Circuit specifically determined that a layperson is not considered competent to testify when the issue was medically complex, as is the question of establishing a diagnosis of PTSD in this case.

The Board finds that the most probative competent evidence indicates that the Veteran's own reports of symptoms are psychiatrically invalid.  The September 2012 and November 2013 VA examination reports discuss the pertinent MMPI-2 testing and associated symptom-validity concerns and probatively conclude that the Veteran's proper psychiatric diagnosis is a personality disorder or malingering.  Dr. Rundell's opinion supporting a diagnosis of PTSD is less probative because it is based upon acceptance of the Veteran's own reports of psychiatric symptoms without acknowledging or addressing the MMPI-2 testing and the indications that the Veteran's own reports of symptoms have been inconsistent, exaggerated, and invalid.  The Board notes that although Dr. Rundell cites his familiarity with the Veteran over a period of time, the Board may nevertheless conclude that his medical opinion in this case is less probative than the medical opinions presented by the September 2012 and November 2013 VA examiners.  The Federal Circuit Court and U.S. Court of Appeals for Veterans Claims (CAVC) have specifically declined to adopt a "treating physician rule" that would give preference to statements from a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board notes that there is no suggestion in the record that Dr. Rundell has administered testing that refutes the multiple pertinent MMPI-2 test results discussed above.  Rather, Dr. Rundell's contradiction of the VA examiner opinions feature essentially conclusory assertions that the Veteran has PTSD, without addressing the negative evidence indicating that the Veteran's reports of psychiatric symptoms have not been valid.

None of the other competent medical evidence that includes indication or reference to a diagnosis of PTSD otherwise accounts for the MMPI-2 testing.  No evidence establishes a basis for a PTSD diagnosis that is independent of the Veteran's invalidated reports of symptoms.  That is, the only competent evidence indicating that the Veteran has a diagnosis of PTSD appears to rely upon the Veteran's own report of his symptoms, which the Board finds to have been invalidated (by the most probative medical evidence on the matter) for psychiatric diagnostic purposes.

Acknowledging that the appellant is competent to report certain psychiatric symptoms to the extent that such reports require only personal knowledge as it comes to him through his senses, the Board finds that his reports of his own psychiatric symptoms have not been credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  Multiple mental health professionals have described the Veteran's symptom reports as inconsistent and unreliable, and each professional that has commented upon the three post-service MMPI-2 tests evaluating the validity of his symptom reports have characterized the symptom reports as most likely invalid and non-credible in light of the testing results.  The most probative medical evidence with consideration of the MMPI-2 testing is the leading factor leading the Board to find that the Veteran's report of his symptoms have not been credible, but the Board also observes that the Veteran's report of symptoms may also be viewed to be self-serving in connection with his attempt to establish a PTSD diagnosis in pursuit of monetary compensation.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

The Board notes that the Veteran's mother submitted a statement in August 2013 describing her witness-observations of the Veteran's behavior, with details she finds to be troubling and unhealthy; however, there is no indication that the behaviors described by the Veteran's mother are sufficient to establish symptomatology for a confirmed psychiatric diagnosis of PTSD independent of the Veteran's own invalidated descriptions of his psychiatric symptom experiences.

For the above reasons, the Board finds that the Veteran's own report of his psychiatric symptoms during the pendency of this appeal have been determined by qualified competent mental health professionals to be invalid for psychiatric diagnostic purposes, and in turn that the Veteran does not have a valid diagnosis of PTSD during the pendency of this appeal.

As the evidentiary record has been adequately developed (including with the Veteran having been provided two VA psychiatric examinations in connection with this appeal) and fails to demonstrate a valid diagnosis of PTSD, the claim for service connection for PTSD must be denied.  In the absence of a showing that the Veteran has had a qualifying valid PTSD diagnosis during the pendency of this claim, he has not presented a valid claim of service connection for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal seeking to establish service connection for PTSD must be denied.


Right and Left Knee Disabilities

The Veteran contends that he suffers from disabilities of the right and left knees as a result of the back disability for which he seeks to establish service connection on a direct basis.  Although the Veteran's claim of entitlement to service connection for a back disability must be remanded at this time for additional development, the Board finds that the knee disability claims are not inextricably intertwined with the back disability claim.  This is because the evidence of record is adequate and persuasive in showing that the Veteran has not had a medical disability of either knee during the pendency of this claim; the outcome of the back disability claim cannot impact the outcome of the knee claims because, in the absence of any diagnosed knee disability, the knee disability service connection claims must be denied in any event.

The Veteran underwent a VA examination in July 2014 to evaluate the nature and etiology of his claimed knee disabilities in connection with his service connection claims.  Significantly, the July 2014 VA examination report describes a thorough direct examination of the Veteran and of the claims-file and presents the VA examiner's medical conclusion that the Veteran does not have, and has never had, a medically diagnosed disability of either knee.  Specifically, the VA examiner was asked "Does the Veteran now have or has he/she ever had a knee and/or lower leg condition?", and the VA examiner responded "No."  The VA examiner discussed, in detail, the Veteran's documented history of symptom complaints and medical treatment dating back to his active duty service; the VA examiner noted that the Veteran's well-document history of symptom complaints and medical treatment revealed no knee complaints during service and no objective evidence of any medical pathology of either knee at any time following service.

A new thorough medical examination of the knees was completed during the July 2014 VA examination, including review of new pertinent diagnostic imaging of the knees.   Aside from notations of the Veteran's subjective reports of impairment, the VA examiner clearly explained that there was no medical disability of the knees shown upon examination or in any other evidence of record.  In this regard, the VA examiner explains his rationale for his conclusion, citing "current physical examination which demonstrates no physical abnormalities of the knees, and current x-rays which demonstrate no radiographic abnormalities of the knees."  The VA examiner accordingly concludes that there is "no pathologic diagnosis of a knee condition caused by active-duty status or caused by and/or aggravated by the claimed thoracolumbar spine condition."

The Board further notes that although the Veteran has reported knee symptoms in recent years following his active duty military service, no evidence of record presents a competent medical diagnosis of any medical disability of either knee.

The medical evidence of record shows that the Veteran has been medically evaluated for the purpose of investigating his complaints of bilateral knee pain and that such medical evaluation has revealed no objective abnormality of either knee.  Despite thorough medical examination and diagnostic imaging of the Veteran's knees, medical assessment of the Veteran's knees during the pendency of this claim has revealed no diagnosable objective disability beyond the Veteran's subjective reports of pain.  In this regard, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  It does not appear that any medical evidence during the pendency of this claim diagnosed any underlying disability of either knee, and the July 2014 VA examination with x-ray study showed both knees to be normal.  Accordingly, the Board is unable to find that a current disability of either knee exists for which service connection may be granted in this case.

The claim for service connection for a knee disability must be denied.  This is simply because all of the pertinent medical evidence shows that the Veteran has not had a qualifying knee disability diagnosis during the pendency of this claim (with his noted reports of knee pain, or arthralgia, not constituting a qualifying disability for which service connection may be awarded).  There is no evidence during the pendency of this claim on appeal (since July 2012), or at any other time, presenting a qualifying diagnosis of a disability of either knee.  As there is no probative medical evidence of a current disability of either knee during the pendency of this claim on appeal, service connection for a knee disability must be denied.

The only evidence suggesting that the Veteran has a current chronic knee disability is the Veteran's own contention based upon his testimony of experiencing knee pain.  The testimony on the existence of knee pain in recent years is competent lay evidence because the Veteran's own experiences with knee pain are known to him through his senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  However, the Board finds that his lay testimony is not competent to establish a medical diagnosis of a knee disability underlying his knee pain.

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report his symptoms as he experiences them.  However, the Veteran is not competent to establish that his subjective knee pain is associated with a diagnosable medical pathology or disability.  A diagnosis of an identified knee disability requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  In Jandreau, the Federal Circuit specifically determined that a layperson is not considered competent to testify when the issue was medically complex, as is the question of establishing the presence of an internal medical disability or diagnosis associated with the Veteran's complaints of knee pain in this case.

The Veteran has not provided any competent evidence supporting a finding that he has any diagnosed disability of either knee (or has had such a disability during the pendency of this claim on appeal); he has not submitted a supporting medical opinion or report on this point, nor does he cite to supporting factual data or medical literature.  He is a layperson with no medical training.  He otherwise offers no explanation of rationale for his assertion for the Board to weigh.  Consequently, his own opinion is not competent evidence in the matter.

In the absence of any competent evidence that the Veteran has had a qualifying knee disability during the pendency of this claim, he has not presented a valid claim of service connection for any such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal seeking to establish service connection for a knee disability must be denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.


REMAND

Psychiatric Disabilities (other than PTSD) and Substance Abuse

The Veteran claims entitlement to service connection for an acquired psychiatric disability other than PTSD and also for substance abuse secondary to the claimed psychiatric disabilities.  As discussed above, the Board has found that the claim of service connection for PTSD must be denied on the basis of finding that the most probative evidence indicates that the Veteran does not have a valid diagnosis of PTSD.  One of the essential elements to the Board's determination of the greater probative value of certain psychiatric evidence is the extent to which the most probative psychiatric evidence contemplated the fact of the Veteran's MMPI-2 testing (that repeatedly indicated that his report of his own symptoms was invalid).  For the PTSD issue, specifically, it can be said that the evidence indicating a diagnosis of PTSD fails to account for the pertinent MMPI-2 testing, and none of the evidence accounting for pertinent MMPI-2 testing indicates a diagnosis of PTSD is valid.  However, the conflicting evidence is less clear with regard to other psychiatric diagnoses.

Again, there are three significant psychiatric medical opinions of record that account for the Veteran's pertinent MMPI-2 testing: (1) a September 2012 VA examination report connected to the service connection adjudication, (2) an August 2013 VA neuropsychological report, and (3) a November 2013 VA examination report connected to the service connection adjudication.  While all three account for the Veteran's invalidity of symptom reporting indicated by MMPI-2 test results,  and all three agree that the Veteran is not diagnosed with PTSD, they otherwise present conflicting information regarding the validity of other potential psychiatric diagnoses.  The September 2012 VA examination report diagnoses only: "Personality Disorder NOS."  The November 2013 VA examination report diagnoses only: "malingering."  In contrast, the August 2013 VA neuropsychological report presents the opinion that, even accounting for the MMPI-2 testing, the Veteran "is a gentleman with a longstanding history of psychological disturbance" with diagnostic impressions of "Mood Disorder NOS," "Anxiety Disorder NOS," "Oppositional Defiant Disorder (by history)," "Alcohol Abuse in early full remission (by patient report)," "Reading Disorder (by history)," and "r/o Malingering (of psychiatric symptoms)" in addition to "Antisocial Personality Disorder."

If the Veteran has had a valid diagnosis of an acquired psychiatric disability (such as, for instance, an anxiety disorder as indicated by the August 2013 report) during the pendency of the claim on appeal, then it becomes necessary for the Board to consider whether such acquired psychiatric disability (such as anxiety disorder) is etiologically linked to any manifestation of possible psychiatric symptoms during military service.

The Board briefly notes that the Veteran's service records document that the Veteran experienced / manifested some behavior problems during service prompting in-service psychiatric evaluation.  Under the circumstances, a VA examination with a medical opinion is warranted to address the question of whether any acquired psychiatric disability the Veteran has had during the pendency of this claim is etiologically linked to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that neither of the VA psychiatric examination reports developed in connection with this appeal to date offer such an etiology opinion, partly due to the fact that neither found that the Veteran had a valid diagnosis of an acquired psychiatric disability at the time of each examination.  However, for both the September 2012 and the November 2013 VA psychiatric examination reports, the basis of the diagnostic findings featured each examiner's conclusion that the Veteran's reports of his own symptoms were exaggerated and invalid, citing MMPI-2 testing.  As the August 2013 VA neuropsychological report also notes MMPI-2 testing indicating that the Veteran's reports of symptoms are exaggerated and invalid, it is significant that it lists a number of psychiatric diagnoses including "anxiety disorder NOS" even when considering the invalidity of symptom reports.  The conflicting indications amongst the most probative psychiatric evidence of record concerning whether or not the Veteran has had a valid diagnosis of an acquired psychiatric disorder (such as an anxiety disorder) are significant.  Reconciling and resolving these conflicting indications and obtaining a competent medical opinion addressing the etiology of any acquired psychiatric disability shown during the pendency of this appeal is necessary to allow adequately informed final appellate review of the issue.

Furthermore, the Board notes that there appear to be outstanding service records that may be pertinent to the psychiatric claims remaining on appeal.  As discussed above, an August 2013 VA neuropsychological evaluation report discusses the author's review of "DoD records" showing that the Veteran underwent a "command directed psychological evaluation for consideration of being chaptered out of the Army while in Iraq."  The August 2013 VA neuropsychological evaluation report indicates that "[a]ccording to DoD records," the in-service evaluation revealed "[P]reliminary impressions were that there was 'no evidence of any major psychiatric illness,'" but that the Veteran "comp[l]eted the MMPI and PAI, for which preliminary findings suggested 'dishonesty.'"  Furthermore, the August 2013 report discusses additional service records concerning clinical social worker counseling that appear to be only partially available for review in the claims-file; the Board has identified some documentation of in-service clinical social worker counseling in the claims-file, but the discussion in the August 2013 report suggests that more such reports may have been reviewed by the author than are available for the Board's review (the Board was unable to find documentation of all of the counseling-related events discussed in the August 2013 report).  Moreover, the August 2013 report suggests that a complete version of an in-service mental health evaluation report may exist but was not included in the records the August 2013 report's author was able to review:  "Unfortunately, the final psychological assessment report was not available for review."  During the processing of this remand, the AOJ should take appropriate action to obtain all of the pertinent outstanding service records to make them available for review in the claims-file.

Accordingly, the Board finds that a remand is warranted to complete the necessary development.

The claim of entitlement to service connection for substance abuse, claimed as secondary to an acquired psychiatric disorder, must be referred as it is inextricably intertwined with the remanded claim of entitlement to service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Back Disability

Although the Veteran has presented testimony regarding various contentions in support of establishing service connection for a back disability, the Board's attention has been drawn to one particular theory of entitlement requiring further development in this case.  In summary, the Board notes that: the Veteran's service records document that in an April 2009 post-deployment health assessment (apparently while still on overseas deployment from August 2008 to May 2009) the Veteran complained of "back pain" that had required sick call and was an ongoing problem; in May 2009 he complained of lower lumbar region back pain (still during overseas deployment) that was assessed as lower lumbar strain; in December 2009 the Veteran complained specifically of back pain that he identified as related to his 2009 deployment; in February 2010 the Veteran reported that he had been experiencing "lumbar back pain for 11 months, constant"; a March 2010 Reserve Health Readiness Program report noted that "Physical abnormalities are noted" featuring that the Veteran "reported chronic back pain"; and in July 2012 the Veteran reported to VA mental health professionals that he was experiencing chronic back pain.  As further discussed below, the July 2014 VA examiner also discussed review of medical records in July 2012 showing that the Veteran reported a history of back pain beginning in 2009.

At this point, the Board observes that the July 2014 VA examiner concluded that the Veteran's current diagnosed "multilevel degenerative disc disease of the lumbar spine" is unlikely related to the Veteran's military service because it is more likely attributable to "aging, obesity, and the intervening interceding injury in 3/13, and not related to the acute muscle strain of the low back sustained while in active-duty status."  In the rationale for this conclusion, the VA examiner cited as a fact that the Veteran had "low back pain [during service] after weightlifting in 5/09 which responded to conservative treatment and decreased weightlifting."  The Board is unable to find that this key factual assertion is clearly indicated by the pertinent evidence of record.  The Board is unable to find any documentation indicating that the Veteran's in-service back complaints from April and May 2009 resolved at any point, and the July 2014 VA examiner identifies no such evidence.  It appears that the July 2014 VA examiner infers that the symptoms resolved from the fact that there is "no evidence of ongoing care for a back condition during the remainder of active-duty status, with separation one month later in June 2009."

Despite the absence of evidence of ongoing treatment during the Veteran's final month of service, the Board is unable to conclude that the evidence clearly shows that the Veteran's documented in service back complaints near the end of his active duty service actually resolved during the final month of active service.  Without greater clarification of the basis of the VA examiner's finding, the Board is unable to reconcile the VA examiner's assertion that the April and May 2009 in-service back symptoms resolved after conservative treatment against the Veteran's contrary and consistent/uncontradicted reports to medical providers in late 2009 and early 2010, and then again when eventually filing a claim for benefits in 2012.

If the VA examiner's assertion that the Veteran's April and May 2009 in-service back symptoms responded to conservative treatment is not factually supported, it appears that the rationale of the July 2014 VA examination report may be inadequate as it may rely upon an incorrect factual predicate.  The July 2014 VA examiner's assertion that the Veteran's "strain of the low back sustained while in active-duty status" was "acute" is based upon the VA examiner's understanding that it "responded to conservative treatment."  The Board observes that even if a determination were eventually to be made that the Veteran's disc disease diagnosis is attributable to a 2013 post-service injury (as the July 2014 VA examiner suggests), any chronic back disability (such as perhaps a chronic strain) that is shown to have existed prior to the 2013 disc injury must still be addressed by the Board's analysis and considered for service connection as part of an adequate appellate review.

Notably, the Veteran filed this claim for service-connection for a back disability prior to any 2013 injury to the spine, and the September 2012 VA examination report addressing the Veteran's back disability prior to the 2013 post-service injury found no diagnosis other than "Acute sprain - lower back," noted to reference a back injury the Veteran suffered during service in October 2006.  However, the September 2012 VA examination report does not address the significance of the Veteran's back symptoms shown during service in April and May 2009 with suggestions of persistence thereafter; notably, the September 2012 VA examiner does not offer any explanation to account for the Veteran's back complaints presented at the time of the September 2012 examination.

The Board finds that adequately informed appellate review of this matter requires a clarified medical opinion that revisits the July 2014 and September 2012 VA examination reports' conclusions identifying the Veteran's in-service back symptoms as merely "acute."  The new VA medical opinion must address the indications of record regarding the Veteran's reports of chronic back pain from late in his period of active duty service in April 2009 and May 2009, and must address the documentation of the Veteran's statements describing continuation of the symptoms post-service in later 2009, early 2010, and when filing this claim in 2012.  The new VA medical opinion shall have the opportunity to address identification of the most appropriate diagnosis (a chronic back strain) of the Veteran's back complaints documented during the pendency of this claim prior to any 2013 post-service back injury, and to opine upon the most likely etiology of each such diagnosis.

Additionally requiring attention, the September 2012 and the July 2014 VA examiner further noted review of pertinent VA medical records documenting the Veteran's complaints and evaluation for lumbar spine back complaints beginning with a primary care note dated "7/31/12" and subsequent VA reports documenting the Veteran's symptom complaints, history (describing that his back pain began in 2009), and diagnostic evaluation.  A copy of the text of at least some of these pertinent VA medical records for a period beginning with July 31, 2012 is presented in the September 2012 VA examination report, and the records are discussed in the July 2014 VA examination report.  However, the set of VA treatment records currently available for review does not appear to include these records or any associated reports from July 31, 2012 through early 2013.  Because any pertinent outstanding VA treatment records were generated by VA, they must be considered constructively of record and they must be secured.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  During the processing of this remand, the AOJ shall have the opportunity to make all pertinent VA medical records from this period available for review.

The VA examination reports both note that the otherwise missing July 2012 VA medical report refers to the Veteran describing that "he has only sought medical attention one time in 2010 for his back pain at the urgent care in Burnsville."  The AOJ has already taken appropriate action to offer assistance to the Veteran in obtaining outstanding private medical records.  However, as this issue must be remanded for other reasons, and because records of medical treatment for the back in 2010 could be significant in this case, the AOJ shall have the opportunity to ask the Veteran if he wishes VA to assist him in obtaining any potentially pertinent medical records concerning treatment of his back in 2010 at an urgent care facility in Burnsville; the Veteran shall have the opportunity to provide any necessary authorizations for VA to request such records on his behalf.

The Board also observes that a December 2009 post-deployment assessment questionnaire indicates that the Veteran reported a hospitalization related to his deployment, suggesting that such hospitalization may have been related to the back disability he identified as deployment related at that time.  During the processing of this remand, the AOJ shall have the opportunity to ask the Veteran to identify any and all sources of outstanding medical evidence concerning the back disability that he would like VA to assist him in obtaining.

Foot Disability

It appears that the Veteran's contentions in support of his claim for service connection for a bilateral foot disability include an assertion that his claimed foot disabilities are secondary to a back disability for which he seeks to establish entitlement to service connection.  The RO's October 2012 rating decision noted this theory of entitlement: "You report your foot condition is secondary to your back condition."  An August 2013 VA neuropsychological evaluation report notes that the Veteran "reported pain in his foot and thigh related to his back issues."  The December 2013 statement of the case also notes: "You have claimed that your bilateral foot condition is the result of a low back condition."

The Veteran has diagnoses of foot disability.  The outcome of the foot disability issue may be impacted by the outcome of the back disability issue and the content of the additional evidence that will be added to the evidentiary record discussed above in connection with the back disability issue.  The Board finds that the foot disability issue is inextricably intertwined with the back disability issue.  Final appellate review of the foot disability issue must be deferred until the appropriate development concerning the intertwined back disability issue are completed and the matter is either resolved or prepared for appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for exhaustive development to  obtain any service personnel (and other official) records pertaining to the "command directed psychological evaluation for consideration of being chaptered out of the Army while in Iraq" referenced in an August 2013 VA neuropsychological evaluation report.  (The August 2013 VA neuropsychological evaluation report indicates that  "[a]ccording to DoD records," the in-service evaluation revealed "[P]reliminary impressions were that there was 'no evidence of any major psychiatric illness,'" but that the Veteran "comp[l]eted the MMPI and PAI, for which preliminary findings suggested 'dishonesty.'")  All of the pertinent DoD records referenced by the August 2013 VA neuropsychological evaluation report should be made available for review in the claims-file (including any further in-service clinical social work counseling records discussed in the August 2013 report), in addition to further service records that the August 2013 report describes as having been unavailable at the time of the August 2013 report ("Unfortunately, the final psychological assessment report was not available for review.")

All facilities where such records may be stored should be searched. If any such records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

2.  The AOJ should obtain for the record copies of all updated records (any not already associated with the record) of VA treatment the Veteran has received for his disabilities on appeal.

In particular, the AOJ must take appropriate action to ensure that the pertinent VA medical records from the period from July 2012 through early 2013 (including the records reviewed and referenced by the September 2012 and July 2014 VA examiners in discussing the Veteran's back pain complaints) are made available for review in the Veteran's claims-file.  If any such records are unavailable, the reason for their unavailability must be explained for the record.

3.  The AOJ should ask the Veteran (1) to identify the providers of all evaluations and/or treatment he has received for his disabilities pertinent to the claims remaining on appeal and (2) to provide copies of any in-service counseling records and any other in-service psychological treatment or assessment records in his possession.  In particular, the Veteran should be asked if he wishes for VA to assist him in attempting to obtain records of treatment of his back pain in 2010 from an urgent care clinic in Burnsville (described in the September 2012 and July 2014 VA examination reports).  The Veteran should be asked to provide the authorizations necessary for VA to obtain outstanding records of any medical evaluations or treatment he has received and wishes VA to attempt to obtain on his behalf.

4.  After the evidentiary record is determined to be complete, the AOJ should arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine the nature and likely etiology of his claimed psychiatric disabilities (other than his claimed PTSD), and in particular whether or not any acquired psychiatric disability was caused or aggravated by his military service.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each psychiatric disability entity (other than PTSD) found.  In providing this response, please discuss the prior documented diagnoses of record, including those presented in the August 2013 VA neuropsychological evaluation report (that found certain diagnoses, including mood disorder NOS and anxiety disorder NOS, despite noting that MMPI-2 testing indicated the Veteran's symptom reports were likely not credible).  Please reconcile the conflicting indications regarding the Veteran's possible psychiatric diagnoses (other than PTSD), addressing the discrepancies between the August 2013 VA neuropsychological evaluation report's various diagnoses, the September 2012 VA examination report's diagnosis of "Personality Disorder NOS," and the November 2013 VA examination report's diagnosis of "Malingering."  Please opine as to the correct identification of all of the Veteran's valid and supported psychiatric diagnoses (other than PTSD), explaining the reasons for agreement or disagreement with the apparently conflicting prior assessments of record.

(b) For each diagnosis identified above, please clearly express whether or not the diagnosis is considered to be an acquired psychiatric disability.  For each identified diagnosis, please clearly express whether or not the diagnosis is considered to be personality disorder.

(c) For each acquired psychiatric disability identified in responding to the above, what is its most likely etiology of the diagnosis?  In answering, please specifically discuss the Veteran's documented behavioral issues in service and his mental health evaluation during service.

The examiner must explain the rationale for all opinions, to include comment on any credibility issues raised by the record (i.e., by conflicting reports).

5.  After the evidentiary record is determined to be complete, the AOJ should then arrange for the Veteran's record to be forwarded to the VA examiner who conducted the July 2014 VA examination concerning the Veteran's back disability claim (or, if the July 2014 VA examiner is unavailable, to another appropriate physician) for a clarifying medical opinion.  (The Veteran should be scheduled for a new VA examination only if the VA provider determines that such is necessary for the clarifications/opinions sought.)  Based on review of the record (including the documentation of the Veteran's medical history, his lay statements, and the findings of the prior VA examinations of record), the VA examiner should respond to the following:

The July 2014 VA examination report concluded that the Veteran's current diagnosed "multilevel degenerative disc disease of the lumbar spine" is unlikely related to the Veteran's military service because it is more likely attributable to "aging, obesity, and the intervening interceding injury in 3/13, and not related to the acute muscle strain of the low back sustained while in active-duty status."  In the rationale for this conclusion, the VA examiner cited as a fact that the Veteran had "low back pain [during service] after weightlifting in 5/09 which responded to conservative treatment and decreased weightlifting."  The Board requests clarification of (1) the basis for finding that the April and May 2009 back pain complaints significantly responded to conservative treatment, and (2) the significance of the Veteran's post-service 2009 and 2010 back complaints to the analysis of whether the Veteran has any chronic back disability related to his active duty service.

Please review the April 2009 and May 2009 documentation of in-service back complaints together with the post-service reports of back pain in December 2009 (the Veteran complained specifically of back pain that he identified as related to his 2009 deployment), in February 2010 (the Veteran reported that he had been experiencing "lumbar back pain for 11 months, constant"), a March 2010 Reserve Health Readiness Program report (noting that "Physical abnormalities are noted" featuring that the Veteran "reported chronic back pain"), and in July 2012.  Informed by review of this and all other pertinent evidence in the claims-file, please address the following questions:

(a) Do you agree with / maintain the July 2014 VA examination report's indication that the Veteran's April 2009 and May 2009 complaints of back pain / strain were acute in nature and resolved without chronic disability.  Please explain the rationale for the opinion provided, specifically discussing the pertinent May 2009, April 2009, December 2009, February 2010 and subsequent reports of ongoing back pain.  

(b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran had a chronic back strain when he filed this claim for service connection for a back disability in July 2012?

(c)  If so, is it at least as likely as not (a 50 percent or greater probability) that the chronic back strain the Veteran had in July 2012 was causally / etiologically linked to his in-service back symptoms in April and May 2009?  (In answering this question, please consider whether the Veteran may have had a service-related chronic back strain in July 2012 prior to the onset of subsequent injury to his back with disc disease.)

(d)  Is it at least as likely as not (a 50 percent or greater probability) that any back disability diagnosis the Veteran has had since July 2012 is causally / etiologically linked to his in-service back symptoms in April and May 2009?

(e)  If the responses to the above find that the Veteran had a service-related chronic back strain in July 2012, is it at least as likely as not (a 50 percent or greater probability) that any other back disability diagnosis the Veteran has had since July 2012 (such as disc disease) is has been caused or aggravated by his chronic back strain?

The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.  The opinions must consider any competent and credible lay statements/reports of symptoms; that is, the mere absence of contemporaneous medical records is not in and of itself sufficient rationale to support a conclusion that there was no symptomatology at a given time.  The examiner must explain the rationale for all opinions.

6.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any claim on appeal remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


